—Order affirmed. The application for a recanvass of the tally sheets is belated under subdivisions 1 and 2 of section 330 of the Election Law. In respects to the blank, void and protested ballots, an insufficient showing is made to warrant a recanvass. An examination of the ballots under section 333 of the Election Law would be without avail, even if the facts warranted such examination. Leave to appeal to the Court of Appeals granted. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.